DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons For Allowance
The Office has withdrawn the rejections set forth in the Non-Final Rejection mailed 5/25/2021.  The claims are allowable in light of Applicant’s amendments and remarks (including a terminal disclaimer), submitted 8/25/2021.  


The cited references do not disclose obtaining an association between at least some of the plurality of physical data elements of the first data lineage and at least some of the plurality of business data elements of the second data lineage, the association including an association between a first physical data element of the plurality of physical data elements and a first business data element of the plurality of business data elements, and determining a measure of data quality for the first business data element based at least in part on at least one data quality measure associated with the first physical data element and the association between the first physical data element and the first business data element.




After a thorough search, and in light of the prior art of record, claims 1-29 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  




Conclusion and Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



September 6, 2021